EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Farmer on August 5, 2021.

The application has been amended as follows:
IN THE CLAIMS:
-Claims 24-26 and 30 all begin with “A saw drive” and are now --The saw drive--
-Claim 24, line 1, “claim 0” is now -- claim 23 --
-Claim 25, line 1, “claim 0” is now -- claim 23 –
-Claim 26, line 1, “claim 0” is now -- claim 23 --
-Claim 27, line 13, “the first and the second drive pin” is now -- the first and second drive pins --
-Claim 27, end of line 13 and line 14, “a first and a second portion” is now -- first and second portions --
-Claim 27, line 19, “the first and the second drive pin” is now -- the first and second drive pins --
-Claim 27, line 20, “a third and a fourth portion” is now -- third and fourth portions --
-Claim 29, line 11, “a drive pin” is now -- the drive pin --
-Claim 29, line 11, “mating a slot of a saw blade” is now -- mating with the slot of the saw blade --

-Claim 31 is now canceled.
-Claim 32 is now canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The configuration of a saw drive and set of saw blades’ coupling mechanism (i.e. drive pins and slot) effect their position (i.e. pivot distance, oscillation angle) relative to each other and this leads to more accurate cutting of bone. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Diana Jones/Examiner, Art Unit 3775   

/ZADE COLEY/Primary Examiner, Art Unit 3775